Under the defendant's agreement to support her parents during their lives, the plaintiff's bill for necessary services was her debt. The parents conveyed property to the defendant *Page 419 
as a fund for their support, and the defendant by accepting it upon that condition promised to pay the bills for their support. Allen v. Thompson,10 N.H. 32; Warren v. Batchelder, 16 N.H. 580; Arnold v. Lyman,17 Mass. 400; Hall v. Marston, 17 Mass. 575; Mellen v. Whipple, 1 Gray 317, 322; Keyes v. Allen, 65 Vt. 667; Bro. St. Fr., s. 187. The parents were authorized, as agents of the defendant, to employ the plaintiff to attend them. It is immaterial that the plaintiff did not learn of the defendant's liability until after the services were rendered. She had assumed the liability in consideration of the conveyance to her, and the debt was her own as it accrued. If the services were necessary and the charges reasonable, the defendant was bound to pay; and her promise to pay if the plaintiff would send his bill was a waiver of any objection to the character of the claim. It was a promise to pay her own debt, and not within the statute of frauds.
Judgment for the plaintiff.
WALLACE, J., did not sit: the others concurred.